[1] Action for the foreclosure of a materialman's lien for building materials furnished defendant Foster in the construction of a building upon real property belonging to the defendant Kates. The court gave judgment in favor of defendant Kates. The plaintiff has appealed. *Page 169 
The evidence fails to show that Foster had any authority from Kates to purchase said materials, or to construct said building, or that Kates had any knowledge that the building was being constructed. Without evidence showing that defendant Kates had knowledge of the construction of said building, the real property owned by him and upon which said building was constructed would not be subject to a lien for materials used in its construction. (Code Civ. Proc., sec. 1192.) The judgment, therefore, denying plaintiff a lien upon the property of the defendant Kates was properly entered.
After judgment plaintiff made a motion for a new trial, and among the grounds upon which said motion was based was that of newly discovered evidence. The court denied said motion. [2]
That the action of the trial court in denying a motion for a new trial on the ground of newly discovered evidence is a matter largely in the discretion of the trial judge is so well settled in this state that a citation of authority upon the subject is unnecessary. [3] At the hearing of the motion for a new trial the plaintiff presented an affidavit to the effect that Foster had, at the time the materials were furnished him, a lease upon the real property on which the building was constructed and that said lease provided for, or at least contemplated, the making of improvements thereon by Foster. Under these conditions the plaintiff contends that Kates, the owner of the property, was charged with constructive notice of the making of said improvements. Foster was a witness at the trial of this action on behalf of the plaintiff. He testified to the existence of no such lease, and the trial court may well have concluded that the plaintiff failed to exercise proper diligence in eliciting evidence from Foster regarding the existence of said lease, at the time Foster was being examined by plaintiff at the trial of this action. Under these circumstances we are not warranted in holding that the trial court abused its discretion in denying said motion.
[4] Another ground upon which the plaintiff based its motion for a new trial was the action of the court in denying its application to amend its complaint. The original complaint was fatally defective in a number of material respects. After the submission of the case to the court, but before decision, the plaintiff presented to the court, without *Page 170 
notice to the defendant, an amended complaint and asked leave to file the same. This request the trial court denied. The amended complaint supplied the material facts lacking in the original complaint. Assuming that the court should have permitted the filing of said amended complaint under the conditions under which it was presented, it would not have availed anything to the plaintiff in view of the state of the evidence which we have before referred to. As the evidence was insufficient to support a judgment in favor of the plaintiff establishing his lien, plaintiff was not prejudiced by the action of the trial court in refusing to permit the filing of said proposed amended complaint.
[5] While the court gave judgment denying plaintiff the right to foreclose its lien against the defendant Kates' property, it did render a personal judgment against the defendant Foster for the value of the materials furnished the latter. The plaintiff now claims that this judgment is void for the reason that no process was ever served upon said defendant Foster. The judgment, however, was in favor of the plaintiff, and even if the same were void, that fact cannot be taken advantage of on an appeal therefrom by the plaintiff in whose favor the judgment was rendered. An appeal from a judgment can only be taken by an aggrieved party thereto, and the plaintiff herein does not sustain that relation to said judgment. A party cannot appeal from a judgment in his favor. (Estate of Funkenstein, 170 Cal. 594
[150 P. 987]; United Railroads v. Colgan, 153 Cal. 53
[94 P. 245].) This is the general rule. There may be exceptions to this rule, but the present appeal does not come within any of such exceptions. [6] A plaintiff may appeal from a judgment in his favor, when the amount of said judgment is less than the amount demanded and to which the plaintiff considered himself entitled. But in such a case the appeal is not from that part of the judgment in plaintiff's favor, but is from the provisions of the judgment denying him the full relief demanded. In the present action on this appeal the plaintiff seeks to object to any judgment in its favor and against the defendant Foster.
The judgment is affirmed.
Langdon, J., Shenk, J., Seawell, J., Richards, J., and Waste, C.J., concurred. *Page 171